[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION


LICENSE AGREEMENT
This License Agreement (this “Agreement”), entered into as of January 3rd, 2018
(the “Effective Date”), is made by and between Array BioPharma Inc., a Delaware
corporation, having offices at 3200 Walnut Street, Boulder, Colorado 80301, and
ASLAN Pharmaceuticals Pte. Ltd., a Singapore corporation, with offices at 83
Clemenceau Avenue #12-03 UE Square, Singapore 239920.
BACKGROUND
A.ASLAN and Array were parties to a Collaboration and License Agreement entered
into between the parties on July 12, 2011, as amended by a Letter Agreement
dated November 28, 2016 (the “Original Agreement”) under which the parties have
been collaborating with respect to the development of Varlitinib (as defined
below).
B.    Array owns the Array Technology (as defined below) and ASLAN desires to
obtain an exclusive license under Array’s rights in the Array Technology on the
terms and conditions set forth below.
C.    ASLAN and Array desire that the Original Agreement will be terminated and
superseded by this Agreement as of the Effective Date.
NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 1
DEFINITIONS
Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.
1.1    “Affiliate” means any corporation or other entity which is directly or
indirectly controlling, controlled by or under common control of a Party hereto
for so long as such control exists. For purposes of this definition, “control”
means direct or indirect ownership of at least fifty percent (50%) of the
outstanding shares or other voting rights of the subject entity having the power
to vote on or direct affairs of the entity, or if not meeting the preceding, the
maximum voting right that may be held by the particular Party under the laws of
the country where such entity exists. However, in relation to ASLAN, “Affiliate”
shall be deemed not to include any entities controlled by ASLAN which are
incorporated in the Peoples’ Republic of China.
1.2    “Array” means Array BioPharma Inc.
1.3    “Array Indemnitees” has the meaning set forth in Section 10.1.
1.4    “Array Know-How” means any Know-How Controlled by Array and/or its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement relating to Product


    

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




that is reasonably necessary for the research, development, manufacture, use or
commercialization of Product in the Field. For the avoidance of doubt, “Array
Know-How” shall include Array’s ownership interest in any Joint Know-How and
“Array Know-How” shall not include Regulatory Filings.
1.5    “Array Patents” means any Patent Rights Controlled by Array and/or its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement having claims covering Varlitinib and/or Product, their use,
composition, formulation, preparation, manufacture or Commercialization in the
Field. For the avoidance of doubt, “Array Patents” shall include Array’s
ownership interest in any Joint Patents.
1.6    “Array Technology” means the Array Know-How and Array Patents.
1.7    "ASLAN" shall mean ASLAN Pharmaceuticals Pte. Ltd. and any of its
Affiliates.
1.8    “ASLAN Indemnitees” has the meaning set forth in Section 10.2.
1.9    "ASLAN Patents" means any Patent Rights owned or in-licensed by ASLAN as
of the Effective Date (other than the Array Patents) or thereafter during the
term of this Agreement having claims covering Varlitinib and/or the Product,
their use, composition, formulation, preparation, manufacture or
Commercialization in the Field. For the avoidance of doubt, “ASLAN Patents”
shall include ASLAN’s ownership interest in any Joint Patents.
1.10    “Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in Singapore or Boulder, CO, USA are authorized or
required by law to remain closed.
1.11    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.12    “Calendar Year” means a period of twelve (12) consecutive calendar
months ending on December 31. For purposes hereof, the period from the Effective
Date through December 31, 2018 shall be deemed the first (1st) Calendar Year.
1.13    “Change of Control” means: (i) the acquisition, directly or indirectly,
by any person, entity or “group” (within meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended), by means of a transaction
or series of related transactions, of (a) beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party (or the surviving
entity, as applicable, whether by merger, consolidation, reorganization, tender
offer or other similar means), or (b) all, or substantially all, of the assets
of a Party and its Affiliates; or (ii) any consolidation or merger of a Party
with or into any Third Party, or any other corporate reorganization involving a
Third Party, in which those persons or entities that are stockholders of the
Party immediately prior to such consolidation, merger or reorganization (or
prior to any series of related transactions leading up to such event) own fifty
percent (50%) or less of the surviving entity’s voting power immediately after
such consolidation, merger or reorganization.


2
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




1.14    “Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.
1.15    “CoC Proceeds” means:
(a)    With respect to a Change of Control of ASLAN described in clauses (i)(a)
and (ii) of the definition of “Change of Control”, the sum of any cash and the
fair market value of any securities or other assets or property available for
distribution to the holders of ASLAN’s equity securities (including any
securities that are convertible, exercisable or exchangeable for equity
securities) in connection with such Change of Control, including amounts
distributed after the closing of such Change of Control pursuant to any escrow,
earn-out by ASLAN (but excluding bona fide performance or loyalty earn-outs to
individual officers or employees of ASLAN arising from time-to-time) or other
similar arrangement (the “Post-Closing Payments”);
(b) With respect to a Change of Control of ASLAN described in clause (i)(b) of
the definition of “Change of Control”, the sum of any cash and the fair market
value of any securities or other assets or property received by ASLAN in
connection with a Change of Control, including Post-Closing Payments; and
(c) The “fair market value” of any securities or other assets or property
available for distribution to the holders of ASLAN’s equity securities or
received by ASLAN, as applicable, in connection with a Change of Control will be
determined on the same basis on which such securities or other assets or
property were valued in such Change of Control.
1.16    “Commercially Reasonable Efforts” means with respect to the efforts to
be expended by ASLAN under this Agreement, active and diligent efforts and
resources to develop and commercialize Products, and to obtain the optimum
commercial return for such Products throughout the world consistent with the
exercise of prudent scientific and business judgment, as are typically applied
by ASLAN (and in any event not less than are typically applied by biotechnology
and/or pharmaceutical companies that are similar in size and financial resources
as ASLAN) when actively and diligently pursuing development or commercialization
of its other similarly important innovative pharmaceutical products of
comparable commercial potential, taking into account all relevant factors
including, as applicable, stage of development, efficacy and safety relative to
competitive products in the marketplace, actual or anticipated governmental
approved labeling, the nature and extent of market exclusivity (including patent
coverage and regulatory exclusivity), cost and likelihood of obtaining Marketing
Approval in major markets, and actual or projected profitability, but not taking
into account (a) any other pharmaceutical product such Party is then
researching, developing or commercializing, alone or with one or more
collaborators, or (b) any payments required to be made to the other Party
hereunder. ASLAN shall perform its obligations under this Agreement with respect
to development and commercialization of Products solely in the best interests of
maximizing the success of such Products, and not in the present or future
interest of other products of ASLAN or its Affiliates other than Products.
1.17    “Competing Product” means any product, whether or not containing
Varlitinib, that includes, as an active pharmaceutical ingredient, a small
molecule agent that [*]. It is understood


3
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




and agreed that the compound known as Varlitinib, and any salt, hydrate,
solvate, clathrate, polymorph or isomer thereof, is not and shall not be deemed
a Competing Product.
1.18    “Confidential Information” has the meaning set forth in Section 9.1.
1.19    “Control” or “Controlled” means, with respect to any Know How, Patent
Rights, other intellectual property rights, or any proprietary or trade secret
information (“IP Rights”), the legal authority or right (whether by ownership,
license or otherwise) of a Party and/or its Affiliates to grant the licenses or
sublicenses, of the scope set forth herein, of or under such Know How, Patent
Rights, or intellectual property rights to another Person, or to otherwise
disclose such proprietary or trade secret information to another Person, without
(a) breaching the terms of any agreement with a Third Party, or misappropriating
the proprietary or trade secret information of a Third Party or (b) giving rise
to any payment obligation to any Third Party; provided, however, that if such IP
Rights would otherwise be deemed to be Controlled under this definition but for
the use or practice of such IP Rights being subject to a payment obligation to a
Third Party, such IP Rights shall never-the-less be deemed to be Controlled by
the Party granting the applicable right, license or sublicense if the other
Party agrees in writing to reimburse all amounts owed to such Third Party as a
result of the other Party’s exercise of such right, license or sublicense.
Notwithstanding anything to the contrary in this Agreement, in the event that a
Third Party merges or consolidates with or acquires Array, or Array transfers to
a Third Party all or substantially all of its assets to which this Agreement
relates (such Third Party and its Affiliates immediately prior to such merger,
consolidation or transfer (the “Subject Transaction”), collectively, the
“Acquiring Entities”), the following shall not be deemed to be Controlled by
Array or its Affiliates for purposes of this Agreement: (i) any subject matter
owned or controlled by any Acquiring Entity immediately prior to the effective
date of such Subject Transaction, and (ii) any subject matter developed or
acquired by or on behalf of any Acquiring Entity after a Subject Transaction
independently, without accessing or practicing any Confidential Information of
ASLAN or any subject matter within the Array Technology.
1.20    “Data” means any and all research data, results, pharmacology data,
medicinal chemistry data, preclinical data, clinical data (including
investigator reports (both preliminary and final), statistical analysis, expert
opinions and reports, safety and other electronic databases), in any and all
forms, including files, reports, raw data, source data (including patient
medical records and original patient report forms, but excluding
patient-specific data to the extent required by applicable laws, rules or
regulations) and the like, in each case directed to, resulting from or used in
the development, manufacture or commercialization of Product hereunder or under
the Original Agreement.
1.21    “Development Data” means (i) all Data from clinical trials of the
Product; and (ii) all research Data, preclinical Data, manufacturing Data and
other information, together with all reports, analyses and summaries on or of
such Data, in each case that are generated by or under authority of a Party
either under the Development Program (as defined in the Original Agreement) or
by Array with respect to Varlitinib or a Product prior to the effective date of
the Original Agreement. For such purposes, “Development Data” shall include (1)
raw Data, study protocols, study results, analytical methodologies,
manufacturing processes, materials lists, batch records, vendor information,
validation documentation, and the like, and (2) expert opinions, analyses,


4
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




reports and the like, relating to the Data, including in each case electronic
information and databases embodying such Data.
1.22    “EMA” means the European Medicines Agency or any successor entity
thereto.
1.23     “FDA” means the U.S. Food and Drug Administration or any successor
entity thereto.
1.24    “Field” means all human and animal therapeutic, diagnostic and
prophylactic uses.
1.25    “First Commercial Sale” means, with respect to a country, the first
commercial sale of a Product in the Field in such country by ASLAN, its
Affiliates or Sublicensees. Sales for clinical study purposes, “Early Access
Programs” or similar uses shall not constitute a First Commercial Sale. In
addition, sales of a Product by and between ASLAN and its Affiliates and
Sublicensees shall not constitute a First Commercial Sale.


1.26    “Generic Product” means with respect to the Product in a given country,
a pharmaceutical product (a) containing Varlitinib with the same route of
administration as the Product, (b) that has obtained Marketing Approval from the
applicable regulatory authority in such country solely by means of a procedure
for establishing equivalence to the Product; and (c) that is legally marketed in
such country by or under authority of an entity other than ASLAN, its Affiliates
or their respective Sublicensees (including affiliates and sublicensees of
Sublicensees).
1.27    “Good Clinical Practice” means the current standards for clinical trials
for pharmaceuticals, as set forth in the ICH guidelines and applicable
regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by the MHLW, EMA and other
organizations and governmental agencies in Major EU Countries to the extent such
standards are not less stringent than United States Good Clinical Practice.
1.28    “Good Laboratory Practice” means the current standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations or the Good Laboratory Practice principles of the
Organization for Economic Co-Operation and Development (“OECD”), as amended from
time to time, and such standards of good laboratory practice as are required by
the MHLW, EMA and other organizations and governmental agencies in Major EU
Countries, to the extent such standards are not less stringent than United
States Good Laboratory Practice.
1.29    “Good Manufacturing Practice” means the part of quality assurance which
ensures that products are consistently produced and controlled in accordance
with the quality standards appropriate to their intended use as defined in 21
C.F.R. § 210 and 211, European Directive 2003/94/EC, Eudralex 4, Annex 16, and
applicable United States, European Union, and ICH Guidance and/or regulatory
requirements for a product.


5
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




1.30    “IFRS” means generally accepted International Financial Reporting
Standards, being the standards issued from time to time by the IFRS Foundation
and the International Accounting Standards Board.
1.31    “Indemnification Claim Notice” has the meaning set forth in
Section 10.3.2.
1.32    “Indemnified Party” has the meaning set forth in Section 10.3.2.
1.33    “Indemnifying Party” has the meaning set forth in Section 10.3.2.
1.34    “Insolvency Event” means, in relation to either Party, any one of the
following: (a) that Party is the subject of voluntary or involuntary bankruptcy
proceedings instituted on behalf of or against such Party (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(b) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that Party
(collectively, the “Receiver”) and that Party has not caused the underlying
action or the Receiver to be dismissed within sixty (60) days after the
Receiver’s appointment; (c) the Board of Directors have passed a resolution to
wind up that Party (other than a resolution for the solvent reconstruction or
reorganization of that Party) or to make an application for an administration
order or to appoint an administrator; or (d) that Party makes a general
assignment, composition or arrangement with or for the benefit of all or the
majority of that Party’s creditors.
1.35    “Joint Know-How” means any Know-How generated under the Original
Agreement and/or this Agreement which is jointly owned, or jointly Controlled,
by Array and ASLAN and/or their respective Affiliates at any time during the
term of this Agreement.
1.36    “Joint Patents” means any Patent Rights conceived, developed or reduced
to practice under the Original Agreement and/or this Agreement which are jointly
owned, or jointly Controlled, by Array and ASLAN and/or their respective
Affiliates at any time during the term of this Agreement.
1.37    “Know-How” means all technical information, know-how and Data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical Data, instructions, processes, formulae, expertise and
information, relevant to the development, manufacture, use or commercialization
of and/or which may be useful in studying, testing, development, production or
formulation of products, or intermediates for the synthesis thereof.
1.38    “Major EU Country” means France, Germany, Italy, and Spain.


6
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




1.39    “Marketing Approval” means, with respect to each country, approval by
the FDA or the applicable health regulatory authority in or for such country
that is the counterpart of the FDA of the applicable MAA for Product filed in or
for such country.
1.40    “Marketing Approval Application” or “MAA” means a New Drug Application,
or similar application for Marketing Approval, required under the United States
Federal Food, Drug and Cosmetics Act and the regulations promulgated thereunder,
or a comparable filing for Marketing Approval in or for a given country, in each
case with respect to Product.
1.41    “MHLW” shall mean the Ministry of Health, Labour, and Welfare in Japan,
or any successor entity thereto performing similar functions, and any of its
umbrella entities, including without limitation the PMDA (The Pharmaceuticals
and Medical Devices Agency).
1.42    “MHRA” shall mean the Medicines and Healthcare products Regulatory
Agency in the United Kingdom, or any successor entity thereto performing similar
functions.
1.43    “Multi-use Patents” means the Array Patents other than the Varlitinib
Patents, including, without limitation, the patents and patent applications
listed in Exhibit B-2 hereto.
1.44    “Net Proceeds” means all cash payments and other consideration received
by ASLAN or one of its Affiliates for a grant of a Sublicense to a Sublicensee,
including without limitation, upfront payments, milestone payments, Premium on
Equity, but excluding running royalties, less any applicable withholding taxes,
unless and until ASLAN or its Affiliates recoup such taxes through a credit
against taxes due. Net Proceeds shall not include any amounts received by ASLAN
or its Affiliates (A) for the funding of research and development activities
relating to a Product at reasonable and customary rates (including, for the
avoidance of doubt, periodic reimbursements, in arrears, for research and
development activities undertaken after execution of the applicable Sublicense),
(B) for the supply of Product at a reasonable and customary transfer price, (C)
in the form of loans at reasonable and customary rates of interest, (D) as
payment for equity, other than Premium on Equity, and (E) reimbursement of
patent prosecution and maintenance expenses. For the avoidance of doubt, the
performance of development or commercialization activities, or associated
manufacturing, by a Sublicensee or its Third Party contractors shall not, by
itself, constitute “other consideration” to be included within the definition of
Net Proceeds. Any dispute between the Parties with respect to the determination
of the value of any “other consideration” to be included within the definition
of Net Proceeds shall be determined pursuant to Section 12.2.2.
(a) “Premium on Equity” means the amount by which cash amounts received by ASLAN
for a particular equity security exceed the Fair Market Value of such security.
(b) “Fair Market Value” of an equity security means (i) if the equity security
is traded on a National Exchange, then Fair Market Value shall equal the average
closing sale price of a share of such equity security as reported on the
National Exchange for the five (5) trading days immediately preceding, and the
five (5) trading days including and following, the date payment is received for
such security from the Sublicensee; (ii) if the equity security is not traded on
a National Exchange, then Fair Market Value shall be determined on the basis of
the common stock equivalents of such


7
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




equity security, and shall equal the effective gross price per share of a common
stock equivalent of ASLAN (subject to appropriate adjustments for stock splits,
stock dividends, recapitalizations, reorganizations and combinations) in the
last sale of equity securities by ASLAN to Third Parties other than the
Sublicensee (but including sales to such other Third Parties made at the same
time as the sale to the Sublicensee) within the preceding six (6) months. If no
shares have been issued as provided in subsection (ii), the board of directors
of ASLAN shall determine the Fair Market Value in good faith, provided that
Array shall have the right to request a determination by an independent expert
selected by mutual agreement of the Parties.
(c) “National Exchange” means the New York Stock Exchange, the American Stock
Exchange, any national market system (including without limitation the Nasdaq
National Market), or the European or Japanese equivalent of such an exchange or
market system.
(d) In the event that ASLAN grants a Sublicense to a Sublicensee and obtains
equity or other ownership interest in the Sublicensee in consideration of such
grant, then (i) to the extent that such equity is in the form of securities that
are then immediately publicly tradable without restriction (“Marketable
Securities”), ASLAN shall promptly distribute the applicable share thereof to
Array calculated in accordance with Section 5.3; and (ii) to the extent such
equity is not in the form of Marketable Securities, any cash payment received by
ASLAN for or in respect of such equity and other ownership interests (including
by way of dividend or distribution, or proceeds from sale of such equity or
other ownership interest) shall be included within Net Proceeds hereunder.
1.45    “Net Sales” means the gross amounts received by ASLAN, its Affiliates
and Sublicensees, and their affiliates and sublicensees (as applicable, “Selling
Party”), for Products sold by such Selling Party under this Agreement, in arm’s
length sales to Third Parties, less deductions allowed to the Third Party
customer by the Selling Party, to the extent actually taken by the Third Party
customer, on such sales for:
(a) trade, quantity, and cash discounts;
(b) credits, rebates and chargebacks (including those to managed-care entities
and government agencies), and allowances or credits to customers on account of
rejection or returns (including, but not limited to, wholesaler and retailer
returns) or on account of retroactive price reductions affecting such Product;
(c) freight, postage and duties, and transportation charges specifically
relating to Product, including handling and insurance thereto; and
(d) sales (such as VAT or its equivalent) and excise taxes, other consumption
taxes, customs duties and compulsory payments to governmental authorities and
any other governmental charges imposed upon the sale of the Product to Third
Parties.
Sales among ASLAN and its Affiliates and Sublicensees and their affiliates and
sublicensees shall be excluded from the computation of Net Sales, and no
royalties will be payable on such sales except where such entities are end
users; provided, however, that any subsequent resale to a Third Party shall be
included within Net Sales. In addition, ASLAN may exclude from Net Sales a


8
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




reasonable provision for uncollectible accounts, to the extent such reserve is
determined in accordance with IFRS, consistently applied across all product
lines of the particular Selling Party, until such amounts are actually
collected. Net Sales shall not include, and no royalty shall be due on, Products
used in clinical trials or other research and development activities, or
Products given as samples. With respect to Products, if any, that are sold at a
discount in “bundles” with other products or services (i.e., sold together in a
single sales transaction with other products or services for which separate
prices are charged in such transaction), if the amount invoiced for the
applicable Products represents a discount greater than the average discount for
all products and services in the applicable “bundle,” then Net Sales for such
“bundled” Product shall be determined using a sales price based on the average
discount for all products and services in the applicable “bundle,” less
applicable deductions as set forth above. Any dispute between the Parties with
respect to adjustments as described in the preceding sentence for Products sold
in “bundles” shall be determined pursuant to Section 12.2.2.
1.46    “Party” or “Parties” means Array and ASLAN or Array or ASLAN, as
indicated by the context.
1.47    “Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.
1.48    “Person” means any individual, partnership, limited liability company,
corporation, firm, association, unincorporated organization, joint venture,
trust or other entity.
1.49    “Product” means a pharmaceutical preparation for human use incorporating
Varlitinib as an active ingredient.
1.50    “Regulatory Authority” means any governmental agency or authority
responsible for granting clinical trial authorizations or Marketing Approvals
for Product, including the FDA, EMA, MHRA, MHLW and any corresponding national
or regional regulatory authorities, excluding ethics committees (national and/or
local).
1.51    “Regulatory Filings” means, with respect to Product, any submission to a
Regulatory Authority of any regulatory application together with any material
related correspondence and documentation (including minutes of any meetings,
telephone conferences or material discussions with any Regulatory Authority) and
shall include, without limitation, any submission to a regulatory advisory
board, marketing authorization application, and any supplement or amendment
thereto. For the avoidance of doubt, Regulatory Filings shall include any IND,
MAA or the corresponding application in any other country or group of countries.
1.52    “Royalty Term” has the meaning set forth in Section 5.4.
1.53    “Senior Officers” means, for Array, the Chief Executive Officer of Array
BioPharma Inc. or its designee, and for ASLAN, the Chief Executive Officer of
ASLAN or its designee, provided


9
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




that in each case the designee shall be an individual with sufficient seniority
and authority to make decisions for the matter at issue.
1.54    “Sublicense” means the grant of a license, sublicense or other right by
ASLAN and/or its Affiliates to a non‑Affiliate Third Party to use and sell
Product, provided that such Third Party (a) is responsible for some or all of
the marketing and promotion of Product within the applicable territory or (b)
pays to ASLAN or its Affiliates additional consideration attributable and
allocable to the license for Product (such as upfront payments, royalties or
commissions) beyond the price for the purchase of Product. For the avoidance of
doubt, licenses or sublicenses to Third Party distributors that do not have
responsibility for promotion of Product within the applicable territory and do
not pay such additional consideration, or to Third Party contract manufacturers
for the purpose of manufacturing Product for ASLAN or Sublicensees, are not
“Sublicenses.”
1.55    “Sublicensee” means a non-Affiliate Third Party to whom ASLAN and /or
its Affiliates have granted a Sublicense.
1.56     “Term” has the meaning as set forth in Section 11.1.
1.57    “Territory” means worldwide.
1.58    “Third Party” means any entity other than Array and its Affiliates and
ASLAN and its Affiliates.
1.59    “United States” or “U.S.” means the United States of America and its
territories and possessions.
1.60    “Valid Claim” shall mean a claim of (a) an issued and unexpired patent,
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a pending patent application that has not been finally
abandoned or finally rejected or expired and which has been pending for no more
than seven (7) years from the date of filing of such application as a utility,
non-provisional application.
1.61    “Varlitinib” means that certain synthetic chemical entity described in
Exhibit A hereto.
1.62    “Varlitinib Patents” means a subset of the Array Patents consisting of
the patents and patent applications identified in Exhibit B-1.
1.63    Interpretation. In this agreement unless otherwise specified:
(a) “includes” and “including” means respectively includes and including without
limitation;
(b) a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;


10
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(c) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;
(d) unless the context requires a different interpretation, the word “or” has
the inclusive meaning that is typically associated with the phrase “and/or”;
(e) the Exhibits and other attachments form part of the operative provisions of
this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the Exhibits and attachments;
(f) the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement; and
(g) the Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party participated in the preparation of this Agreement.
ARTICLE 2
TERMINATION OF ORIGINAL AGREEMENT
2.1    Termination of Original Agreement. The Parties acknowledge and agree that
the Original Agreement is hereby terminated in its entirety as of the Effective
Date.
2.2    ASLAN Responsibilities. Effective as of the Effective Date, ASLAN shall
be exclusively responsible for all pre-clinical and clinical development,
regulatory, manufacturing and commercialization activities for Product, as
described in more detail in Article 4.
ARTICLE 3
LICENSE; EXCLUSIVITY OF EFFORTS
3.1    License. Subject to the terms and conditions of this Agreement, Array
hereby grants to ASLAN an exclusive license under the Array Technology to
develop, make, have made, use, offer for sale, sell, import and export Products
in the Territory for use in the Field. ASLAN shall have the right to exercise
such license through its Affiliates, provided that ASLAN shall be responsible
for the failure by its Affiliates to comply with, and ASLAN guarantees the
compliance by each of its Affiliates with, the terms of this Agreement including
all relevant restrictions, limitations and obligations.
3.2    Sublicenses. The license under Section 3.1 includes the right to grant
and authorize sublicenses through multiple tiers within the scope thereof to
Third Parties that ASLAN (or its Affiliate, as applicable), provided that:
3.2.1 ASLAN shall notify Array of the grant of each sublicense within ten (10)
days, and with respect to each Sublicense granted, shall provide Array with a
copy of the final executed Sublicense, which Sublicense may be redacted to
protect confidential information of the Sublicensee or to redact information
related to any product other than the Product (but shall be sufficient, after
such redactions, for Array to determine the scope of the licenses and
sublicenses granted to such


11
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




Sublicensee with respect to the Product and for Array to determine all payments
to be made to ASLAN with respect to the Product under such Sublicense);
3.2.2 ASLAN shall be responsible for the failure of any sublicensee to comply
with, and ASLAN guarantees the compliance by each of its sublicensees with, the
terms of this Agreement including all relevant restrictions, limitations and
obligations;
3.2.3 ASLAN shall only grant Sublicenses to Third Parties it reasonably believes
capable of and have resources for the development and/or commercialization, as
applicable, of the Product within the territory contemplated by such
sublicenses; and
3.2.4 prior to ASLAN’s payment of Installment 2 (as adjusted by any permitted
discounts described in Section 5.1(a)(ii)), ASLAN shall not grant any
sublicenses that would survive the termination of this Agreement, including
without limitation any Sublicenses, without Array’s prior written consent,
provided that if ASLAN negotiates such a sublicense the terms of which are
conditioned on the Sublicensee providing sufficient upfront payment to ASLAN to
enable ASLAN to pay Installment 2 to Array in full, and ASLAN undertakes in
writing to Array to make such payment of Installment 2 upon receipt of the
upfront payment under such Sublicense, Array shall not withhold its consent
under this Section 3.2.4 to such Sublicense.
3.3    No Implied Licenses. Each Party acknowledges that the licenses granted
under this Article 3 are limited to the scope expressly granted, and all other
rights to Array’s Know-How and/or Patent Rights are expressly reserved to Array.
Without limiting the foregoing, it is understood that Array retains all of its
rights to the Array Technology for all purposes not expressly licensed.
3.4    Exclusivity of Efforts.
3.4.1 Generally. During the term of this Agreement, neither ASLAN, Array, nor
any of their respective Affiliates will conduct, participate in, or fund,
directly or indirectly, either alone or with a Third Party, the development,
manufacture or commercialization of a Competing Product, or conduct a drug
discovery or other research program the goal of which is to identify Competing
Products.
3.4.2 Change of Control.
(a) In the event that during the term of this Agreement Array enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of Array, then the noncompete under Section 3.4.1 shall
terminate with respect to Array, its Affiliates and successors.
(b) In the event that during the Term of this Agreement ASLAN enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of ASLAN (such a Third Party referred to as an “Acquiror”),
and such Acquiror or any of its affiliates, as of the effective date of such
transaction(s), is engaged in the development, marketing and/or sale of a
Competing Product in any country in the Territory, then such Acquiror (or its
affiliate, as applicable) shall divest its interest in the Competing Product
within eighteen (18) months of the effective date of such transaction, provided
that during such period (i) no Array Patents are used by, and no


12
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




Confidential Information of Array is used by, or disclosed in any material
manner to, the Acquiror or any of its Affiliates (other than ASLAN) (the
“Acquiror Group”) for use with a Competing Product, (ii) the Acquiror Group
segregates the personnel and activities of ASLAN and its other Affiliates with
respect to Product from all programs of the Acquiror Group directed to the
development and/or commercialization of Competing Products, and (iii) ASLAN
shall (and will ensure that the Acquiror Group shall) not, during such period,
change its practices with respect to the development and/or commercialization of
Product in a way that could reasonably be expect to (A) have a material adverse
effect on the viability and marketability of Product or (B) result in the
destruction, material deterioration, or material impairment of Product.
ARTICLE 4
DILIGENCE
4.1    General. ASLAN and/or its Affiliates shall, including through
Sublicensees, use Commercially Reasonable Efforts to (i) obtain Marketing
Approvals for Product throughout the Territory, and (ii) commercialize Product
throughout the Territory after receipt of such Marketing Approvals.
4.2    Information and Reports. ASLAN shall keep Array informed regarding the
ongoing development and commercialization of Products through reasonably
detailed reports to be provided to Array on a semi-annual basis. Such
semi-annual reports shall include summaries of all material development
activities (including regulatory activities) and results with respect to the
Products in the Territory, including study results and conclusions generated
therefrom with respect to all ongoing clinical trials, CMC reports and all
patent applications filed. ASLAN shall promptly notify Array of all Regulatory
Filings submitted or received by ASLAN, its Affiliates or Sublicensees with
respect to the Product, and upon Array’s request, shall provide to Array one
paper copy or electronic file of all such Regulatory Filings. Additionally,
ASLAN will upon Array’s request, to the extent reasonably required to confirm
ASLAN’s compliance with the obligations under Section 4.1(i) (“Purpose”),
provide Array with reasonable additional information and data generated by or on
behalf of ASLAN in such semi-annual period, it being understood that Array shall
keep such information and data in strict confidence and may use such data solely
for the Purpose.
ARTICLE 5
FINANCIAL PROVISIONS
5.1    Upfront Payment.
(a) In consideration of the licenses and rights granted and/or assigned to ASLAN
hereunder, ASLAN shall pay to Array a one-time, upfront payment of twenty four
million USD (US $24,000,000), which amount will be payable in two installments
as follows:
(i) an initial payment of twelve million USD (US $12,000,000), due and payable
within twenty (20) days after the Effective Date (“Installment 1”); and


13
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(ii) a second payment of twelve million USD (US $12,000,000), due and payable on
the twelve (12) month anniversary of the Effective Date (“Installment 2”),
provided that ASLAN shall be entitled to a discount on Installment 2 if it is
paid in full earlier, as set out below:
•During [*] the Effective Date:        USD $[*] million;
•During [*] the Effective Date:                USD $[*] million;
•During [*] the Effective Date:                 USD $[*] million;
•During [*] the Effective Date:                     USD $[*] million;
•During [*]the Effective Date:                   USD $[*] million;
•During [*] the Effective Date:         USD $[*] million.
The period between the sixth (6) month anniversary of the Effective Date and the
twelve (12) month anniversary of the Effective Date shall be referred to herein
as “the Discount Period”. At whatever time ASLAN elects to pay Installment 2
during the Discount Period, ASLAN may only pay the applicable amount of
Installment 2 in full and not in part. ASLAN further undertakes during the
Discount Period that until the end of the Discount Period, or the payment by
ASLAN of Installment 2, whichever is the earlier:
(x) it shall not [*], with the exception of any [*] without first remitting to
Array the applicable amount of Installment 2 in full (for the avoidance of
doubt, satisfaction of ordinary course liabilities shall be excepted from the
foregoing undertaking); and
(y) it shall make available to Array copies of its most recent quarterly
financial reports reviewed by its auditors, once these are in final form.
(b) If, within two (2) years of the Effective Date, ASLAN enters into any
Sublicense that includes an upfront payment of more than [*] USD (US $[*]),
ASLAN shall pay Array an amount equal to fifty percent (50%) of the portion of
such upfront payment in excess of [*] USD (US $[*]). By way of example and not
limitation, if ASLAN enters into a Sublicense eighteen (18) months after the
Effective Date pursuant to which it receives an upfront payment of seventy
million USD (US $70,000,000), then ASLAN will pay to Array [*] USD (US $[*])
(i.e., [*]/2)
5.2    Change of Control. In the event that a Change of Control of ASLAN occurs
within [*] following the Effective Date, at the closing of such Change of
Control, ASLAN shall pay, or cause to be paid, to Array an amount in cash equal
to the following percentages of CoC Proceeds based on when such Change of
Control occurs (provided that with respect to any Post-Closing Payment ASLAN
receives in connection with such Change of Control, payment to Array of the
applicable percentage of such Post-Closing Payment may be deferred until thirty
(30) days after the date such Post-Closing Payment is received by ASLAN):
5.2.1 [*]% of the CoC Proceeds if the definitive agreement or agreements for
such Change of Control are executed on or prior to the [*] of the Effective
Date;
5.2.2 [*]% of the CoC Proceeds if the definitive agreement or agreements for
such Change of Control are executed after the [*] of the Effective Date but on
or prior to the [*] of the Effective Date; and


14
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




5.2.3    [*]% of the CoC Proceeds if the definitive agreement or agreements for
such Change of Control are executed after the [*] of the Effective Date but on
or prior to the [*] of the Effective Date.
For clarity, no payment will be owed to Array hereunder in the event that such
Change of Control occurs after the [*] of the Effective Date.
5.3    Milestone Payments.
5.3.1    ASLAN shall pay to Array the following amounts on the first achievement
of the following milestone events by ASLAN, its Affiliates or Sublicensees. Each
payment shall be due once and only, regardless of how many times and for how
many Products the event may occur.


Event
Milestone Payment
1. [*]
$[*]
2. [*]
$[*]
3. [*]
$[*]
4. [*]
$[*]
5. [*]
$[*]
6. [*]
$[*]
7. [*]
$[*]
8. [*]
$[*]
9. [*]
$[*]
10. [*]
$[*]

5.3.2    Certain Additional Terms.
(a) For purposes of this Section 5.3, the following terms shall have the
following meanings:
(i) “Additional Registration Trial” means any human clinical trial with respect
to a Product, other than [*], that is carried out by ASLAN, its Affiliate or
Sublicensee and is intended to be a [*] or to otherwise [*];
(ii) “Initiation” means with respect to a particular Additional Registration
Trial (or clinical trial claimed by ASLAN, its Affiliate or Sublicensee to be an
Additional Registration Study), the dosing of the first patient in such clinical
trial, or if earlier, the public announcement by ASLAN, its Affiliate or
Sublicensee of the commencement of such clinical trial;
(iii) “Primary Endpoint” means the primary endpoint specified in the protocol
for [*], as the same may be amended from time-to-time.


15
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(b) Notwithstanding the foregoing, if following the achievement of milestone
[*], ASLAN elects to discontinue all further development of the Product for [*],
then provided that ASLAN promptly notifies Array of such decision (which notice
must in any event be provided prior to the date upon which the payment for
milestone [*] is due), then ASLAN’s payment obligation with respect to such
milestone will be suspended, provided that should ASLAN elect at any point in
the future to resume development of the Product [*], the corresponding $[*]
payment associated with such milestone shall become immediately due and payable.
(c) For clarity, if milestone [*] is achieved and milestone [*] has not yet been
achieved for any reason, notwithstanding anything herein to the contrary,
milestone [*] shall be deemed to have been achieved and the corresponding $[*]
payment shall be payable simultaneously with the $[*] milestone payment for the
achievement of milestone [*].
(d) ASLAN shall notify Array in writing within fifteen (15) days after the
achievement of each milestone set out in Section 5.3.1 by ASLAN, or any of its
Affiliates or Sublicensees. The corresponding milestone payment shall be due
within [*] days of achievement of the corresponding milestone event.
5.4    Royalties.
ASLAN shall pay Array the applicable royalty rate for Net Sales of Product
during the Royalty Term by ASLAN, its Affiliates and/or Sublicensees:
5.4.1    


ASLAN Net Sales in a
Given Calendar Year
Royalty Rate
Less than US$[*] Million
[*]%
From US$[*] Million to US$[*] Million
[*]%
More than US$[*] Million
[*]%

For purposes of determining the royalty rate(s) pursuant to this Section 5.4
that is or are applicable hereunder on the Net Sales during the Royalty Term,
all Net Sales of Product in countries during the effective period of an
applicable Royalty Term shall be aggregated on a Calendar Year basis.
Notwithstanding the foregoing, in the event the base royalty under any
sublicense agreement ASLAN enters into with a Sublicensee is twenty percent
(20%) or less, ASLAN will pay Array 50% of the amounts actually received by it
under such sublicense agreement (including without limitation all upfront
payments, milestone payments, sublicensing fees and royalties) in lieu of the
applicable royalty specified in this Section 5.4.1 that would otherwise be due
on a pass through basis with respect to such Sublicensee’s Net Sales, provided
that unless otherwise agreed in writing by Array, the royalty paid in such case
shall in no event be less than [*] percent ([*]%) of such Sublicensee’s Net
Sales and shall have a term no less that the Royalty Term.


16
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




5.4.2    Term For Royalty Payment. Royalties payable under Section 5.5.1 shall
be paid on a country‑by-country, and Product-by-Product basis with respect to
Net Sales made during the “Royalty Term” for that country, which is defined as
the period from the date of the First Commercial Sale of the Product until the
later of: (i) the expiration of the last to expire, including any extensions
thereto, Valid Claim of the Array Patents or ASLAN Patents claiming the
manufacture, use or sale of the Product in the country where it was sold; or
(ii) ten (10) years following the date of the First Commercial Sale of the
Product in the country where the Product was sold.
5.4.3    Generic Products. In the event that one or more Third Parties is
selling a Generic Product in a country in the Territory and the units of such
Generic Product sold in a given calendar year represent at least [*] percent
([*]%) of the total units of the Product and related Generic Product, combined,
that were sold in such country in the preceding calendar year, then in such case
the royalty rate with respect to the Net Sales of such Product in such country
during the Royalty Term shall thereafter be adjusted as follows:
(a)    if the country in which such sales of Generic Product occurs is a country
other than China, the otherwise applicable royalty rate under Section 5.4.1
shall be reduced by [*] percent ([*]%); and
(b)     if the country in which such sales of Generic Product occurs is China,
the royalty rate under Section 5.4.1 shall be reduced to [*] percent ([*]%) of
Net Sales.


ARTICLE 6
PAYMENTS; BOOKS AND RECORDS
6.1    Foreign Exchange; Manner and Place of Payment. All dollar amounts in this
Agreement are stated in, and all payments under this Agreement shall be made in,
United States Dollars. With respect to amounts invoiced or incurred in a
currency other than United States Dollars, the amounts shall be expressed in the
currency in which such sale was originally made, or in which such cost was
incurred, together with the United States Dollar equivalent using a rate of
exchange as published in The Wall Street Journal (U.S. Eastern Edition) on last
day of the quarter in which such sale was made or cost incurred. Payment of all
sums due hereunder shall be made by check, wire transfer, or electronic funds
transfer (EFT), at the payor’s choice, using account information provided by the
payee, which the payee may update in writing from time to time.
6.2    Tax Withholding. In the event that applicable law requires ASLAN to
withhold taxes with respect to any payment to Array pursuant to this Agreement,
ASLAN shall withhold taxes from the amount due and furnish Array with proof of
payment of such taxes within thirty (30) days of such payment. ASLAN shall
provide reasonable assistance to Array in claiming any available exemption from,
obtaining a refund of, or obtaining a credit with respect to such withholding of
taxes. In order for Array to secure an exemption from, or a reduction in, any
withholding of taxes, Array shall provide to ASLAN such forms as are reasonably
required for each type of payment to be made pursuant to the Agreement for which
an exemption from, or a reduction in, any withholding


17
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




of taxes is sought, and in the event that a required form previously furnished
by Array expires, is incorrect, or is inapplicable to the type of payment to be
made, due to a change in circumstances or otherwise, the Parties acknowledge
that Array may need to furnish new forms to ASLAN in order to secure an
exemption from, or a reduction in, any withholding of taxes with respect to such
payment. In the event that ASLAN is required to withhold taxes in connection
with any payment to Array, then ASLAN shall duly withhold and remit such taxes
in accordance with this Section 6.2 and such withheld amounts shall be treated
as having been paid to Array for purposes of this Agreement.
6.3    Value-Added Taxes. All payments due pursuant to this Agreement shall be
paid exclusive of any applicable value-added or other similar tax (“VAT”)
(which, if applicable, shall be payable by ASLAN upon receipt of a valid VAT
invoice). If Array is required to report any such VAT, ASLAN shall promptly
provide Array with applicable receipts and other documentation necessary or
appropriate for such report.
6.4    Royalty Payments and Reports. Royalty payments under this Agreement with
respect to Net Sales of Product in a given calendar quarter shall be made to
Array or its designee quarterly within forty-five (45) days following the
applicable calendar quarter. Each royalty payment shall be accompanied by a
report detailing, on a country-by-country basis for all Net Sales of Product by
or under authority of ASLAN during the relevant three (3) month period:
(i) units of Product sold, (ii) gross sales of the Product, (iii) calculation of
the Net Sales (and deductions utilized in determining Net Sales), and (iv) all
other calculations made in determining the applicable royalties payable on such
Net Sales.
6.5    Books and Records; Accounting and Audits. ASLAN (including for clarity,
its Affiliates) shall maintain complete and accurate books and records, in
accordance with IFRS, which are relevant to payments to be made to Array under
this Agreement, which books and records shall be sufficient in detail to verify
all payment amounts due hereunder. Array shall have the right, at its own
expense and not more than once in any Calendar Year during the term of this
Agreement, to have an independent, certified public accountant, selected by
Array, and under an obligation of confidence, audit the books and records of
ASLAN in the location(s) where such books and records are maintained upon
reasonable notice (which shall be no less than fifteen (15) business days prior
written notice) and during regular business hours, and for the sole purpose of
verifying the basis and accuracy of payments required and made under this
Agreement. The report and communication of such accountant with respect to such
an audit shall be limited to a certificate stating whether any, as applicable,
report made or payment submitted during such period is accurate or inaccurate
and, if a discrepancy is identified, shall also indicate the amount and if
applicable, with respect to any report, the nature, of any discrepancy, and the
correct information (with respect to the applicable period). Such accountant
shall provide Array and ASLAN with a copy of each such report simultaneously.
Should the audit lead to the discovery of a discrepancy: (i) to Array’s
detriment, ASLAN shall pay to Array the amount of the discrepancy within thirty
(30) days of ASLAN’s receipt of the report; or (ii) to ASLAN’s detriment, ASLAN
may, as applicable, credit the amount of the discrepancy against future payments
payable to Array under this Agreement, and if there are no such payments
payable, then Array shall pay to ASLAN the amount of the discrepancy within
thirty (30) days of Array’s receipt of the report. Additionally, in the event
that the discrepancy is to Array’s


18
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




detriment and is greater than ten percent (10%) of the amount due for such
audited period, then ASLAN shall pay or reimburse the reasonable cost charged by
such accountant for such audit.
6.6    Blocked Currency. If at any time legal restrictions in the Territory
prevent the prompt remittance of any payments with respect to sales therein,
ASLAN shall have the right and option to make such payments by depositing the
amount thereof in local currency to Array account in a bank or depository in the
Territory.
6.7    Confidentiality. Array shall treat all financial information of ASLAN
(and its Affiliates and Sublicensees) that is subject to review under this
Article 6 of this Agreement (including all royalty reports) as Confidential
Information of ASLAN.
ARTICLE 7
INTELLECTUAL PROPERTY; EXCLUSIVITY
7.1    Ownership.
7.1.1 All inventions and other Know-How arising from the Parties’ activities
under this Agreement, including any patent applications and patents covering
such inventions and other Know-How, made solely by employees or consultants of a
Party shall be owned by such Party.
7.1.2 All such inventions and other Know-How made or developed jointly by
employees or consultants of both Parties shall be owned jointly by the Parties.
Determination of inventorship shall be made in accordance with US patent laws
and any Patent Rights with a named inventor that is an employee or consultant of
each Party will be jointly owned.
7.1.3 Except as expressly provided in this Agreement, neither Party shall have
any obligation to obtain any consent of the other Party to license or exploit
jointly owned Know-How and Patent Rights or to account to the other for any
revenue received in connection with such licensing or exploitation, in each case
by reason of joint ownership thereof, and each Party hereby waives any right it
may have under the laws of any jurisdiction to require any such consent or
accounting.
7.2    Patent Prosecution.
7.2.1 Array shall have the right to control the preparation, filing, prosecution
and maintenance of all patents and patent applications within the Array Patents.
Array shall give ASLAN an opportunity to review and comment on the text of each
patent application within the Varlitinib Patents as well as any other material
submissions related to the Varlitinib Patents before filing, and shall supply
ASLAN with a copy of such patent application as filed, together with notice of
its filing date and serial number. ASLAN has a right to make recommendations in
relation to the filing, prosecution, maintenance, enforcement and defense of the
Array Patents and Array shall and shall consider, in good faith, the interests
of ASLAN in assessing such recommendations.
7.2.2 ASLAN shall reimburse Array for the amounts paid to Third Parties by Array
in connection with the filing, prosecution and maintenance of the Varlitinib
Patents, including without limitation, amounts paid by Array as filing and
maintenance fees, translation fees and amounts paid


19
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




to outside patent counsel and foreign associates (“Patent Costs”). Array shall
provide ASLAN with an invoice for Patent Costs on a monthly basis, and payment
shall be due within thirty (30) days thereafter.
7.2.3    If Array, in its sole discretion, decides to abandon the preparation,
filing, prosecution or maintenance of any patent or patent application in the
Varlitinib Patents, then Array shall notify ASLAN in writing thereof at least
sixty (60) days prior to any due date that requires action to avoid loss of
rights in connection with the applicable patent and/or patent application, and
following the date of such notice ASLAN shall have the right, at its cost, to
prosecute and maintain such patents and patent applications in Array’s name,
provided that ASLAN shall give Array an opportunity to review and comment on the
text of each patent application or other material submissions related to the
Varlitinib Patents before filing, and shall supply Array with a copy of such
patent application as filed, together with notice of its filing date and serial
number.
7.3    Enforcement of Varlitinib Patents.
7.3.1    Notification of Infringement. In the event that either Party becomes
aware of actual or threatened infringement of any Varlitinib Patents in any
country in the Territory by the manufacture or sale or use of a Product or
Competing Product in the Field (“Infringing Product”), it shall provide the
other Party with the available evidence, if any, of such infringement.
7.3.2 Enforcement of Varlitinib Patents. ASLAN, at its sole expense, shall have
the initial right to initiate and control any enforcement of the Varlitinib
Patents with respect to an Infringing Product or to defend any declaratory
judgments seeking to invalidate or hold the Varlitinib Patents unenforceable
(each, an “Enforcement Action”), in each case in ASLAN’s own name and, if
necessary for standing purposes, in the name of Array and shall consider, in
good faith, the interests of Array in so doing. If ASLAN does not, within one
hundred twenty (120) days of receipt of notice from Array, take significant
steps to abate the infringement or file suit to enforce the Varlitinib Patents
against at least one infringing party in the Territory, Array shall have the
right to take whatever action it deems appropriate to enforce the Varlitinib
Patents. The Party controlling any such enforcement action shall not settle the
action or otherwise consent to an adverse judgment in such action that
diminishes the rights or interests of the non-controlling Party (including in
the case of ASLAN, entering into any settlement admitting the invalidity of, or
otherwise impairing, the Varlitinib Patents) without the prior written consent
of the other Party. All monies recovered upon the final judgment or settlement
of any such suit to enforce the Varlitinib Patents shall be shared, after
reimbursement of expenses, as follows: (i) in the event that ASLAN brought the
claim, suit or action, any remaining amount shall be shared [*] percent ([*]%)
to ASLAN, [*]% to Array, and (ii) in the event that Array brought the claim,
suit or action, any remaining amount shall be retained by Array.
7.3.3 Cooperation. In any suit to enforce and/or defend the Varlitinib Patents
pursuant to this Section 7, the Party not in control of such suit (a) shall, at
the request and expense of the controlling Party, (b) reasonably cooperate and,
to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like, and (c) further agrees to be named in and consents to join in any suit,
action, or proceeding


20
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




as a party to the suit, action, or proceeding to the extent necessary to
establish standing in the suit, action, or proceeding.
7.4    Defense and Settlement of Third Party Claims. If a Third Party asserts
that a Patent or other right owned by it is infringed by the manufacture, use,
marketing, sale or importation of any Product, the Party becoming aware of such
a matter shall immediately notify the other of it. ASLAN shall have the right to
initiate, prosecute, defend and control legal action (whether by suit,
proceedings, counter-claim, oppositions, customs procedure or otherwise) in
respect of any such assertion; provided that assertion of any counterclaim for
enforcement of Varlitinib shall be subject to Section 7.2 above. Array shall
have the right actively to co-operate and join with ASLAN in any legal action if
it considers it necessary or desirable, and ASLAN shall have the right to have
Array joined as a passive party to any legal action if necessary, and in either
circumstance each party shall reasonably co-operate with the other in regard to
the same. All costs and expenses (including attorneys' fees) of any legal action
brought in accordance with this Section 7.4 other than all of Array's costs and
expenses if Array actively elects to be joined as a party to such action, shall
be borne by ASLAN. Any monetary recovery in connection with legal action shall
be applied first to reimburse ASLAN for its out-of-pocket costs and expenses
(including management time and reasonable attorneys' fees) incurred in
connection with any legal action and second to reimburse Array for its
out-of-pocket costs and expenses if it actively elects to be joined in such
proceedings (including reasonable attorneys' fees), incurred in connection with
such infringement action. The remainder shall be split between the Parties in
proportion to the relative degree of their active involvement in connection with
the action, but if the Parties, acting in good faith, cannot agree such relative
proportions, then on the basis of [*]% to ASLAN and [*]% to Array.
7.5    Patent Marking. ASLAN agrees to mark and have its Sublicensees mark all
patented Products they sell or distribute pursuant to this Agreement in
accordance with the applicable patent statutes or regulations in the country or
countries of manufacture and sale thereof.
7.6    Patent Term Extensions. The Parties will reasonably discuss for which
Varlitinib Patents related to a Product to pursue in any country any patent term
adjustment, patent term extension, supplemental patent protection or related
extension of rights with respect to the Varlitinib Patents. To the extent
permitted by applicable law, Array shall apply for and pursue any such
adjustment, extension or protection as directed by ASLAN, at ASLAN’s cost.
7.7    Multi-use Patents. For clarity, Array shall solely control, at its cost,
the filing, prosecution, maintenance, enforcement and defense of the Multi-use
Patents.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
8.1    General Warranties.
8.1.1 Array Warranties. Array warrants and represents to ASLAN that, excepting
as qualified by its entering into the Original Agreement:


21
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(a) as of the Effective Date, it has all necessary right, title and interest in
the Array Technology to grant the rights and licenses granted herein;
(b) neither Array nor its Affiliates has previously granted and will not grant
any rights in conflict with the rights and licenses granted herein;
(c) neither Array nor its Affiliates has previously granted, and will not grant
during the term of this Agreement, any right, license or interest in or to the
Array Technology, or any portion thereof, to manufacture, sell or use the
Product that is in conflict with the rights or licenses granted under this
Agreement;
(d) as of the Effective Date, it is not aware of any prior act or any fact which
causes it to conclude that any Array Patent is invalid or unenforceable; and
(e) during the term hereof, neither Array nor its Affiliates will grant a lien
or other encumbrances on any of the subject matter of this Agreement or on any
of Array’s rights, benefits, or obligations hereunder or on the Array
Technology, which would conflict with the rights of ASLAN hereunder.
8.1.2 ASLAN Warranties. ASLAN warrants and represents to Array that:
(a) ASLAN is not engaged in contract negotiations with respect to in‑licensing
or acquiring any Competing Product;
(b) during the term hereof, ASLAN will not grant a lien or other encumbrances on
any of the subject matter of this Agreement or on any of ASLAN’s rights,
benefits, or obligations hereunder or on the Array Technology, which would
conflict with the rights of Array hereunder;
(c) during the term hereof, ASLAN will conduct the development and
commercialization of the Product in accordance with applicable United States
law, known or published standards of the FDA, and standards of the EMA and MHLW,
as applicable, and the scientific standards applicable to the conduct of such
studies and activities in the United States;
(d) during the term hereof, it will employ individuals of appropriate education,
knowledge, and experience to conduct or oversee the conduct of its clinical and
preclinical studies of the Product;
(e) it is currently in compliance with all material terms of the Original
Agreement;
(f) ASLAN has not failed to disclose to Array any material fact or circumstance
known to ASLAN that would be material to Array in connection with this Agreement
or the transactions contemplated herein. Without limiting the foregoing, ASLAN
is not engaged in discussions concerning, and is not currently intending to
immediately enter into a Change of Control transaction.
8.1.3 Mutual Warranty. Each of ASLAN and Array warrants and represents to the
other Party that, as of the Effective Date:


22
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(a) it is an entity duly organized, validly existing and in good standing under
the laws of the state or country (as applicable) of its organization, is
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent it
from performing its obligations under this Agreement, and has full power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) such Party is duly authorized, by all requisite action, to execute and
deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite action;
(c) the Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights; and (ii) equitable principles of
general applicability.
(d) The execution, delivery and performance of the Agreement by such Party and
its compliance with the terms and provisions of this Agreement does not and
shall not conflict with or result in a breach of any of the terms or provisions
of (i) any agreement, instrument or understanding, oral or written, to which it
is a Party or by which it is bound, (ii) the provisions of its operating
documents or bylaws, or (iii) any order, writ, injunction or decree of any
governmental authority entered against it or by which it or any of its property
is bound .
(e) as of the Effective Date neither it nor its Affiliates has received from a
Third Party notice that the manufacture, sale or use of the Product would
infringe any intellectual property rights of such Third Party and to its
knowledge and belief, no action, suit or claim has been initiated or threatened
against it or its Affiliates with respect to the Array Technology, the ASLAN
Patents or its right to enter into and perform its obligations under this
Agreement;
(f) such Party has not employed (and, to the best of its knowledge and belief,
has not used a contractor or consultant that has employed) any individual or
entity debarred by the FDA (or subject to a similar sanction of EMA), or, to the
best of its knowledge, any individual who or entity which is the subject of an
FDA debarment investigation or proceeding (or similar proceeding of EMA), in the
conduct of any preclinical or clinical studies of Product;
(g) the preclinical and clinical studies of the Product conducted by or on
behalf of such Party have been performed in accordance with applicable laws and
the standards applicable to the conduct of such studies and activities in the
specific countries where the same have been conducted;
(h) Such Party and its Affiliates have employed individuals of appropriate
education, knowledge, and experience to conduct or oversee the conduct of all of
its clinical and preclinical studies of the Product;


23
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(i) in the course of developing Product, neither it nor its Affiliates has
conducted any development activities in violation of applicable Good Clinical
Practices, Good Laboratory Practices or Good Manufacturing Practices; and
(j) All Regulatory Filings filed by such Party existing as of the Effective Date
are in good standing and in compliance with applicable laws, rules and
regulations.
8.2    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.
ARTICLE 9
CONFIDENTIALITY
9.1    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement any confidential and proprietary information and materials furnished
to it by the other Party pursuant to this Agreement which if disclosed in
tangible form is marked “Confidential” or with other similar designation to
indicate its confidential or proprietary nature or if disclosed orally is
indicated orally to be confidential or proprietary by the Party disclosing such
information at the time of such disclosure and is confirmed in writing as
confidential or proprietary by the disclosing Party within a reasonable time
after such disclosure (collectively, “Confidential Information”).
Notwithstanding the foregoing, Confidential Information shall not include
information that, in each case as demonstrated by written documentation:
9.1.1 was in the lawful knowledge and possession of the receiving Party prior to
the time it was disclosed to, or learned by, the receiving Party, or was
otherwise developed independently by the receiving Party, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the receiving Party;
9.1.2 was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
9.1.3 became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or
9.1.4 was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.
9.2    Permitted Disclosures. Notwithstanding the provisions of Section 9.1
above, each Party hereto may use and disclose the other Party’s Confidential
Information to the extent such use


24
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




or disclosure is reasonably necessary (a) to exercise the rights granted to it,
or reserved by it under this Agreement (including without limitation in the case
of ASLAN, the right to use and disclose, including to Sublicensees, Array
Know‑How to support development (including conducting clinical trials),
regulatory, marketing and sales activities, public relations activities,
professional services activities, and medical education activities for Product),
(b) in filing or prosecuting patent, copyright and trademark applications, (c)
in prosecuting or defending litigation, or (d) in complying with applicable
governmental regulations, submitting information to tax or other governmental
authorities, and each Party may authorize its Affiliates (and in the case of
ASLAN, its Sublicensees) to do so, provided that if a Party is required by law
or regulation to make any such disclosure of the other Party’s Confidential
Information, to the extent it may legally do so, it will give reasonable advance
notice to the latter Party of such disclosure and, save to the extent
inappropriate in the case of patent applications or otherwise, will use its
reasonable efforts to secure confidential treatment of such information prior to
its disclosure (whether through protective orders or otherwise).
9.3    Terms of Agreement. Subject to Section 12.11, neither Party may disclose
the terms of this Agreement without the prior written consent of the other
Party; provided, however, that either Party may make such a disclosure (a) to
the extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) to its legal and financial
advisors, and to any actual or prospective acquirers, investors, collaborators
and lenders (as well as and to their respective legal and financial advisors)
who are obligated to keep such information confidential. If such disclosure is
required under sub-clause (a), the disclosing Party shall make reasonable
efforts to provide the other Party with notice beforehand and to coordinate with
the other Party with respect to the wording and timing of any such disclosure.
9.4    Review of Publications. As soon as is practicable prior to the oral
public disclosure, and prior to the submission to any outside person for
publication of written material (a manuscript, poster or other publication)
describing any Development Data generated under the Development Program (as
defined in the Original Agreement) or any Data generated by ASLAN in its
subsequent development of the Product under this Agreement, in each case to the
extent the contents of the oral disclosure or written material have not been
previously disclosed pursuant to this Section 9.4, ASLAN shall disclose to Array
a copy of the written material, or a written summary of any oral disclosure, to
be made or submitted, and shall allow Array at least ten (10) days to determine
whether such disclosure or written material contains subject matter which Array
believes should be modified to avoid disclosure of Array Confidential
Information. Prior to the expiration of the ten (10) day-period described above,
Array may notify ASLAN in writing of its determination that such oral
presentation or written material contains Confidential Information of Array and
ASLAN shall remove such Confidential Information of Array prior to submitting
the written material for publication and/or making its public oral disclosure.
With respect to publications by investigators or other Third Parties, such
publications shall be subject to review by Array under this Section 9.4 only to
the extent that ASLAN has the right to do so; provided that ASLAN shall use
reasonable efforts to secure the right to require and permit such review. After
the expiration of ten (10) days from the date of receipt of such disclosure or
written material, provided that ASLAN has removed any Confidential Information
of Array that Array has requested be removed, ASLAN shall be free to submit such
written material for publication or to orally disclose or publish the disclosed
research


25
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




results in any manner consistent with academic standards; provided that, in any
publication permitted under this Section 9.4, ASLAN shall acknowledge Array as
licensor of the Product unless Array requests that such acknowledgement not be
made.
ARTICLE 10
INDEMNIFICATION
10.1    Indemnification by ASLAN. ASLAN shall indemnify and hold Array, its
Affiliates and their respective officers, directors and employees (“Array
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:
10.1.1 the negligence or willful misconduct of ASLAN, its Affiliates or any of
their Sublicensees or subcontractors;
10.1.2 the breach of any of the covenants, warranties or representations made by
ASLAN to Array under this Agreement;
10.1.3 any manufacture, use or sale of Product, or any other activities related
to Product, in each case conducted by or under authority of ASLAN, its
Affiliates or any of their sublicensees in the exercise of any rights licensed
to ASLAN pursuant to Section 3.1;
10.1.4 any pre-clinical and/or clinical studies conducted by or on behalf of
ASLAN with respect to Product prior to the Effective Date.
provided, however, that ASLAN shall not be obliged to so indemnify, defend and
hold harmless the Array Indemnitees for any Claims under Section 10.2 below.
10.2    Indemnification by Array. Array shall indemnify and hold ASLAN, its
Affiliates, and their respective officers, directors, employees and Sublicensees
(“ASLAN Indemnitees”) harmless from and against any Claims against them to the
extent arising or resulting from:
10.2.1 the negligence or willful misconduct of Array, its Affiliates or any of
their subcontractors; or
10.2.2 the breach of any of the covenants, warranties or representations made by
Array to ASLAN under this Agreement.
provided, however, that Array shall not be obliged to so indemnify, defend and
hold harmless the ASLAN Indemnitees for any Claims under Section 10.1 above.
10.3    Indemnification Procedure.
10.3.1 For the avoidance of doubt, all indemnification claims in respect of an
ASLAN Indemnitee or Array Indemnitee shall be made solely by ASLAN or Array,
respectively.
10.3.2 A Party seeking indemnification hereunder (“Indemnified Party”) shall
notify the other Party (“Indemnifying Party”) in writing reasonably promptly
after the assertion against the


26
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




Indemnified Party of any Claim or fact in respect of which the Indemnified Party
intends to base a claim for indemnification hereunder (“Indemnification Claim
Notice”), but the failure or delay to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of any obligation or liability that it may have
to the Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that its ability to defend or resolve such Claim is adversely
affected thereby. The Indemnification Claim Notice shall contain a description
of the Claim and the nature and amount of the Claim (to the extent that the
nature and amount of such Claim is known at such time). Upon the request of the
Indemnifying Party, the Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all correspondence, communications and official
documents (including court documents) received or sent in respect of such Claim.
10.3.3 Subject to the provisions of Sections 10.3.4 and 10.3.5, the Indemnifying
Party shall have the right, upon written notice given to the Indemnified Party
within thirty (30) days after receipt of the Indemnification Claim Notice to
assume the defense and handling of such Claim, at the Indemnifying Party’s sole
expense, in which case the provisions of Section 10.3.4 below shall govern. The
assumption of the defense of a Claim by the Indemnifying Party shall not be
construed as acknowledgement that the Indemnifying Party is liable to indemnify
any indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnifying Party of any defenses it may assert against any Indemnified Party’s
claim for indemnification. In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any losses incurred by the Indemnifying Party in its
defense of the Claim. If the Indemnifying Party does not give written notice to
the Indemnified Party, within thirty (30) days after receipt of the
Indemnification Claim Notice, of the Indemnifying Party’s election to assume the
defense and handling of such Claim, the provisions of Section 10.3.5 below shall
govern.
10.3.4 Upon assumption of the defense of a Claim by the Indemnifying Party:
(i) the Indemnifying Party shall have the right to and shall assume sole control
and responsibility for dealing with the Claim; (ii) the Indemnifying Party may,
at its own cost, appoint as counsel in connection with conducting the defense
and handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party; (iii) the Indemnifying Party shall keep the Indemnified
Party informed of the status of such Claim; and (iv) the Indemnifying Party
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses; provided, however, that it shall not, without the prior written consent
of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder or which admits any wrongdoing or responsibility for
the claim on behalf of the Indemnified Party. The Indemnified Party shall
cooperate with the Indemnifying Party and shall be entitled to participate in,
but not control, the defense of such Claim with its own counsel and at its own
expense. In particular, the Indemnified Party shall furnish such records,
information and testimony, provide witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours by the Indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Claim, and making the


27
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




Indemnified Party, the indemnitees and its and their employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any records or information provided.
10.3.5 If the Indemnifying Party does not give written notice to the Indemnified
Party as set forth in Section 10.3.3 above or fails to conduct the defense and
handling of any Claim in good faith after having assumed such, the Indemnified
Party may, at the Indemnifying Party’s expense, select counsel reasonably
acceptable to the Indemnifying Party in connection with conducting the defense
and handling of such Claim and defend or handle such Claim in such manner as it
may deem appropriate. In such event, the Indemnified Party shall keep the
Indemnifying Party timely apprised of the status of such Claim and shall not
settle such Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. If the Indemnified Party
defends or handles such Claim, the Indemnifying Party shall cooperate with the
Indemnified Party, at the Indemnified Party’s request but at no expense to the
Indemnified Party, and shall be entitled to participate in the defense and
handling of such Claim with its own counsel and at its own expense.
10.4    Special, Indirect and Other Losses. NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY, EXCEPT (A) FOR BREACH OF THE
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 9, OR (B) TO THE EXTENT ANY SUCH
DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A
PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 10.
10.5    No Exclusion. Neither Party excludes any liability for death or personal
injury caused by its negligence or that of its employees, agents or
subcontractors.
ARTICLE 11
TERM AND TERMINATION
11.1    Term.  This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this
Article 11, shall expire on a country-by-country basis upon expiration of the
respective Royalty Term in such country, provided that upon such expiration in
such country, Array shall grant and does hereby grant to ASLAN and its
Affiliates a perpetual, royalty-free, non-terminable, non-revocable
non-exclusive license to exploit any Array Know-How in connection with the
development, manufacturing and/or commercialization of Products in the Field in
such country.
11.2    Termination for Cause.
11.2.1    Breach. Either Party to this Agreement may terminate this Agreement in
the event the other Party shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such default shall
have continued for ninety (90) days after written notice thereof was provided to
the breaching Party by the non‑breaching Party. The right


28
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




of either Party to terminate this Agreement as herein above provided shall not
be affected in any way by its waiver of, or failure to take action with respect
to, any previous default.
11.2.2    Termination for Insolvency. Either Array or ASLAN may terminate this
Agreement without notice if an Insolvency Event occurs in relation to the other
Party. In any event when a Party first becomes aware of the likely occurrence of
any Insolvency Event in regard to that Party, it shall promptly so notify the
other Party in sufficient time to give the other Party sufficient notice to
protect its interests under this Agreement.
11.3    Termination on Notice. ASLAN may terminate this Agreement without cause
at any time by giving Array one hundred eighty (180) days prior notice in
writing.
11.4    Consequences of Terminations.
11.4.1    Accrued Obligations. Termination of this Agreement for any reason
shall not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.
11.4.2 License. Upon any termination of the Agreement by Array pursuant to
Section 11.2.1 or 11.2.2, subject to Section 11.4.4, the license granted to
ASLAN in Section 3.1 shall terminate.
11.4.3    Upon any termination of the Agreement for any reason:
(a) ASLAN shall promptly assign and transfer to Array all Regulatory Filings
with respect to Products in the Field that are held or Controlled by or under
authority of ASLAN or its Affiliates (including Regulatory Filings obtained by
Sublicensees to the extent such Sublicensees’ Sublicense(s) do not survive the
termination of this Agreement), and shall take such actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights under such Regulatory Filings to Array. ASLAN shall cause
each of its Affiliates and all Sublicensees whose Sublicense(s) do not survive
the termination of this Agreement to transfer any such Regulatory Filings to
Array if this Agreement terminates. If applicable laws, rules or regulations
prevent or delay the transfer of ownership of a Regulatory Filing to Array,
ASLAN shall grant, and does hereby grant, to Array an exclusive and irrevocable
right of access and reference to such Regulatory Filing for the Product(s), and
shall cooperate fully to make the benefits of such Regulatory Filings available
to Array and/or its designee(s). Within sixty (60) days after notice of such
termination, ASLAN shall provide to Array copies of all such Regulatory Filings,
and of all preclinical and clinical data (including raw data, original records,
investigator reports, both preliminary and final, statistical analyses, expert
opinions and reports, safety and other electronic databases) and other Know-How
information pertaining to the Product, or the manufacture thereof. Array shall
be free to use and disclose such Regulatory Filings and other items in
connection with the exercise of its rights and licenses under this Section 11.4.
(b) ASLAN shall grant, and hereby does grant, effective upon the effective date
of such termination: (i) an exclusive, worldwide, irrevocable, fully paid‑up
license to Array to make, use,


29
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




sell, offer for sale or import Product(s), under any Patent Rights owned or
Controlled by ASLAN or its Affiliates that: (A) were generated by ASLAN or its
Affiliates in connection with the development or commercialization of the
Product(s) prior to the effective date of such termination, or (B) were
otherwise utilized by ASLAN, its Affiliates or Sublicensees in the development
or commercialization of the Product(s); and (ii) a non-exclusive, worldwide,
fully-paid license to Array under any Know-How that: (A) were generated by ASLAN
or its Affiliates in connection with the development or commercialization of the
Product(s) prior to the effective date of such termination, or (B) were
otherwise utilized by ASLAN, its Affiliates or Sublicensees in the development
or commercialization of the Product(s), in each case under the preceding
sub-clauses (i) and (ii) solely to the extent reasonably necessary for Array to
make, use, sell, offer for sale or import Product(s) in the Field; provided,
however, if any such Patent Rights or other intellectual property licensed to
Array hereunder is subject to payment obligations to a Third Party, ASLAN shall
promptly disclose such obligations to Array in writing and such Patent Rights or
other intellectual property shall be deemed to be Controlled by ASLAN only if
Array agrees in writing to reimburse all amounts owed to such Third Party as a
result of Array’s exercise of such license. For clarity, if ASLAN is acquired by
a Third Party in a Change of Control Transaction, in no event shall the licenses
granted hereunder include any Patent Rights or Know-How of such Third Party (or
of those of its Affiliates that were Affiliates prior to the close of such
Change of Control Transaction) that were not actually utilized in the
development or commercialization of the Product(s).
(c) ASLAN shall cause to be assigned, and hereby does assign, to Array all
worldwide rights in and to any and all trademarks used in connection with the
commercialization of the Product by ASLAN or its Affiliates. It is understood
that such assignment shall not include ASLAN’s name or trademark for ASLAN’s
company itself.
(d) If there are any ongoing clinical trials with respect to the Product being
conducted by or on behalf of ASLAN, its Affiliates at the time of notice of
termination, ASLAN agrees to (i) promptly transition to Array or its designee
some or all of such clinical trials and the activities related to or supporting
such trials (ii) continue to conduct such clinical trials for a period requested
by Array up to a maximum of eighteen (18) months after the effective date of
such termination, or (iii) terminate such clinical trials; in each case as
requested by Array and subject to compliance with applicable laws, rules and
regulations.
For (a) through (d) above, ASLAN shall be responsible for the reasonable costs
of such transition except in the case of a termination of this Agreement by
ASLAN pursuant to Section 11.2.1 or 11.2.2, in which case Array shall be
responsible for such costs.
11.4.4 If requested by Array, ASLAN, its Affiliates shall continue to distribute
and sell the Products in each country of the Territory in which they are then
marketing the Products, in accordance with the terms and conditions of this
Agreement, for a period requested by Array not to exceed twenty-four (24) months
following the effective date of termination (“Commercialization Wind-Down
Period”) provided that Array may terminate this Commercialization Wind-Down
Period upon ninety (90) days’ notice ASLAN. Notwithstanding any other provision
of this Agreement, during this Commercialization Wind-Down Period, ASLAN’s and
its Affiliates’ rights with respect to the Products (including the licenses
granted under Section 3.1) shall be non-exclusive, and Array


30
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




shall have the right to engage one or more other partner(s) or distributor(s) of
the Products in all or part of the Territory. The Products sold or disposed by
ASLAN or its Affiliates during this Commercialization Wind-Down Period shall be
subject to royalties under Section 5.4 above. After the Commercialization
Wind-Down Period, ASLAN and its Affiliates shall not sell the Products or make
any representation that, or implying that, they are a continuing licensee of or
distributor for Array for the Products.
11.4.5 ASLAN’s Sublicenses shall, at the request of Array, be assigned to Array
to the furthest extent possible. In the event Array does not request assignment
of such Sublicenses, then such Sublicense shall be deemed to survive, and such
Sublicensee shall be considered a direct licensee of Array, provided that (a)
such Sublicense was validly issued in accordance with Section 3.2, (b) as of the
effective date of such termination, such Sublicensee is then in full compliance
with all terms and conditions of its sublicense, (c) the duties of Array with
respect to such surviving Sublicense will not be greater than the duties of
Array under this Agreement, and (d) such Sublicensee agrees in writing to assume
all applicable obligations of ASLAN under this Agreement.
11.4.6 ASLAN agrees to fully cooperate with Array and its designee(s) to
facilitate a smooth, orderly and prompt transition of the development and
commercialization of Products to Array and/or its designee(s) during the
Commercialization Wind-Down Period. Without limiting the foregoing ASLAN shall,
subject to applicable date privacy laws and its relevant contractual
confidentiality obligations to Third Parties, promptly provide Array (i) copies
of customer lists, customer data and other customer information relating to the
Products and (ii) manufacturing information (including protocols for the
production, packaging, testing and other manufacturing activities) relating to
the Product in ASLAN’s Control, which in each case Array shall have the right to
use and disclose for any purpose during this Commercialization Wind-Down Period
and thereafter. Upon request by Array, ASLAN shall transfer to Array some or all
quantities of the Product in its or its Affiliates’ Control (as requested by
Array), within thirty (30) days after the end of this Commercialization
Wind-Down Period; provided, however, that Array shall reimburse ASLAN for the
costs that ASLAN actually incurred to manufacture or purchase the quantities so
provided to Array, which in the case ASLAN has manufactured such quantities of
Product itself, shall be ASLAN’s fully-burdened manufacturing cost. If any
Product was manufactured by any Third Party for ASLAN, or ASLAN had contracts
with vendors which contracts are necessary or reasonably useful for Array to
take over responsibility for the Product in the Territory, then ASLAN shall to
the extent reasonably possible and requested in writing by Array, assign all of
the relevant Third-Party contracts to Array, and in any case, ASLAN agrees to
cooperate with Array to ensure uninterrupted supply of the Products. ASLAN shall
be responsible for the reasonable costs of such assignment except in the case of
a termination of this Agreement by ASLAN pursuant to Section 11.2.1 or 11.2.2,
in which case Array shall be responsible for such costs. If ASLAN or its
Affiliate manufactured any Product at the time of termination, then ASLAN (or
its Affiliate) shall continue to provide for manufacturing of such Product for
Array, at its fully-burdened manufacturing costs therefor, from the date of
notice of such termination until such time as Array is able, using diligent
efforts to do so but no longer than the expiration of the Commercialization
Wind-Down Period, to secure an acceptable alternative commercial manufacturing
source from which sufficient quantities of the Product may be procured and
legally sold in the Territory.


31
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




11.5    Survival.  Articles 1, 10 and 12, and Sections 2.1; 4.2 (with respect to
a final semi-annual report covering the final reporting period through the
effective date of the termination of this Agreement); 5.1(a), 5.1(b) and 5.2 –
5.4, to the extent that the applicable payment obligation accrued prior to the
effective date of termination; 6.1, 6.2, 6.3, 6.4 and 6.6 with respect to
payments accruing prior to termination but not yet paid as of the effective date
of termination; 6.5 and 6.7; 7.1, 7.3 (but only with respect to any Enforcement
Actions being prosecuted by ASLAN as of the effective date of termination); 8.2;
9.1; 9.2 (with respect to Array’s use and disclosure of ASLAN Confidential
Information under subsection (a)-(d) and ASLAN’s disclosure of Array
Confidential Information under subsection (d) only); 11.4; 11.5 of this
Agreement shall survive expiration or termination of this Agreement for any
reason. With respect to any termination or expiration of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate upon
such expiration or termination, except to the extent otherwise provided in this
Article 11.5. No expiration or any termination of this Agreement shall release a
Party from the obligations to make any payments that were due or had accrued as
to the effective date of such termination.
11.6    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available except as agreed to otherwise herein.
ARTICLE 12
MISCELLANEOUS
12.1    Governing Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with, the laws of England and Wales, without reference to conflicts
of laws principles. The U.N. Convention on the Sale of Goods shall not apply to
this Agreement.
12.2    Disputes.
12.2.1 Generally.
(a) In disputed matters other than those covered by Section 12.2.2 below, the
matter may be referred at the election of either Party to the Senior Officers
who shall attempt in good faith to resolve such disagreement. If the Senior
Officers cannot resolve such issue within thirty (30) days of the matter being
referred to them, then either Party may initiate arbitration to resolve the
matter in accordance with Section 12.2.1(b) below.
(b) Except as set forth in Section 12.2.2, if a dispute arises between the
Parties in connection with or relating to this Agreement (“Dispute”), then
either Party may, by written notice to the other Party, elect to initiate
arbitration pursuant to this Section 12.2.1(b). Any arbitration under this
Agreement shall take place in New York, NY USA and be conducted in English. Any
arbitration under this Agreement shall be administered under the International
Chamber of Commerce (“ICC”) Rules of Arbitration then in effect (the
“Arbitration Rules”). The number of arbitrators shall be three (3). Each Party
shall appoint one arbitrator within fifteen (15) days of the demand for
arbitration, and the two arbitrators so designated shall, within fifteen (15)
days of the appointment of the second arbitrator, appoint the third arbitrator.
If a Party cannot appoint one arbitrator within


32
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




such time period, or if the two arbitrators designated by the Parties cannot
agree on the appointment of the third arbitrator within such time period, an
arbitrator shall be appointed in accordance with the Arbitration Rules. The
arbitrators shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve the
Dispute submitted to such arbitration in accordance with this Agreement;
provided, however, that the arbitrators shall not have the power to alter, amend
or otherwise affect the terms or the provisions of this Agreement. Judgment upon
any award rendered pursuant to this Section 12.2.1(b) may be entered by any
court having competent jurisdiction. Each Party shall bear its own costs and
expenses and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration, unless the arbitrators shall otherwise
allocate such costs, expenses and fees between the Parties. The Parties agree
that all arbitration awards shall be final and binding on the Parties and their
Affiliates. The Parties hereby waive the right to contest the award in any court
or other forum. Except to the extent necessary to confirm or enforce an award or
as may be required by law, neither a Party nor an arbitrator may disclose the
existence, content or results of an arbitration without the prior written
consent of both Parties.
(c) Notwithstanding anything in this Section 12.2.1 to the contrary, each Party
shall have the right to apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction or other similar interim or
equitable relief, as necessary to protect the rights or property of such Party,
pending the selection of the arbitrators or pending the arbitrators’
determination of the merits of any Dispute. Nothing in the preceding sentence
shall be interpreted as limiting the powers of the arbitrators with respect to
any dispute subject to arbitration under this Agreement.
12.2.2 Binding Arbitration in Certain Specified Matters. This Section 12.2.2
shall only apply to the matters expressly identified in this Agreement as
subject to resolution pursuant to this Section 12.2.2. Such matters shall be
referred to binding arbitration by one (1) arbitrator. In such arbitration, the
arbitrator shall be an independent expert (including in the area of the dispute)
in the pharmaceutical or biotechnology industry mutually acceptable to the
Parties. The Parties shall use their best efforts to mutually agree upon one (1)
arbitrator; provided, however, that if the Parties have not done so within ten
(10) days after initiation of arbitration hereunder, or such longer period of
time as the Parties have agreed to in writing, then such arbitrator shall be an
independent expert as described in the preceding sentence selected by the New
York office of the ICC. Such arbitration shall be limited to casting the
deciding vote (i.e., a single vote) with respect to all matters subject to this
Section 12.2.2 then in dispute, and in connection therewith, each Party shall
submit to the arbitrator in writing its position on and desired resolution of
each such matter. Such submission shall be made within ten (10) days of the
selection or appointment of the arbitrator, and the arbitrator shall rule on all
such matters and cast the deciding vote (i.e., a single vote) within ten (10)
days of receipt of the written submissions by both Parties. Except as provided
in the preceding sentence, such arbitration shall be conducted in accordance
with the then-current ICC Rules of Arbitration. The arbitrator’s vote shall be
final and binding upon the Parties. The costs of any arbitration conducted
pursuant to this Section 12.2.2 shall be borne equally by the Parties. The
Parties shall use diligent efforts to cause the completion of any such
arbitration within sixty (60) days following a request by any Party for such
arbitration


33
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




12.3    Force Majeure.  Nonperformance of any Party shall be excused to the
extent that performance is rendered impossible by strike, fire, earthquake,
flood, governmental acts or orders or restrictions, failure of suppliers, or any
other reason where failure to perform is beyond the reasonable control of the
nonperforming Party.
12.4    No Implied Waivers; Rights Cumulative.  No failure on the part of Array
or ASLAN to exercise and no delay in exercising any right under this Agreement,
or provided by statute or at law or in equity or otherwise, shall impair,
prejudice or constitute a waiver of any such right, nor shall any partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
12.5    Independent Contractors.  Nothing contained in this Agreement is
intended implicitly, or is to be construed, to constitute Array or ASLAN as
partners in the legal sense. No Party hereto shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of any other Party or to bind any other Party to any contract, agreement or
undertaking with any Third Party.
12.6    Subcontractors. Except as otherwise set forth in this Agreement, each
Party may engage subcontractors to perform, under its direction, specific
functions that are assigned to it hereunder or that it carries out in the
exercise of its rights hereunder, in each case in accordance with this
Section 12.6. Each Party shall be fully responsible under this Agreement for the
performance hereof by its permitted subcontractors as if such Party so performed
this Agreement itself.
12.7    Notices.  All notices, requests and other communications hereunder shall
be in writing and shall be personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid, in each case to the
respective address specified below, or such other address as may be specified in
writing to the other Parties hereto:
ASLAN:    ASLAN Pharmaceuticals
83 Clemenceau Avenue #12-03 UE Square
Singapore, 239920
Attn: General Counsel
Telephone: +65 6222 4235
Telecopy: +65 6225 2419
With a copy to:    ASLAN Pharmaceuticals
83 Clemenceau Avenue #12-03 UE Square Singapore, 239920
Attn: Chief Business Officer
Telephone: +65 6222 4235
Telecopy: +65 6225 2419
Array:    Array BioPharma Inc.
3200 Walnut Street.
Boulder, CO 80301


34
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




Attn: Chief Financial Officer
Telephone: (303) 381-6600
Telecopy: (303) 381-6697
with a copy to:    Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
Attn: General Counsel
Telephone: (303) 381-6600
Telecopy: (303) 386-1290
12.8    Assignment.  This Agreement shall not be assignable by either Party to
any Third Party hereto without the written consent of the other Party hereto;
provided that, either Party may assign this Agreement without the other Party’s
consent to an entity that acquires, directly or indirectly, control of such
Party through a Change of Control transaction, provided that such entity agrees
in writing to be bound by the terms and conditions of this Agreement. If any
assignment would result in withholding or other similar taxes becoming due on
payments from the assigning Party (or its assignee/transferee) to the other
Party under this Agreement, the assigning Party (or its assignee/transferee)
shall be responsible for all such taxes resulting from such assignment, and the
amount of such taxes shall not be withheld or otherwise deducted from any
amounts payable to other Party. No assignment and transfer shall be valid and
effective unless and until the assignee/transferee agrees in writing to be bound
by the provisions of this Agreement. The terms and conditions shall be binding
on and inure to the benefit of the permitted successors and assigns of the
Parties.
12.9    Modification.  No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by all Parties hereto. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by all Parties.
12.10    Severability.  If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction. In the event a Party seeks to avoid a provision of this Agreement
by asserting that such provision is invalid, illegal or otherwise unenforceable,
the other Party shall have the right to terminate this Agreement upon sixty (60)
days’ prior written notice to the asserting Party, unless such assertion is
eliminated and the effect of such assertion cured within such sixty (60)-day
period. Any termination in accordance with the foregoing sentence shall be
deemed a termination pursuant to Section 11.2.1 and the Party who made such
assertion shall be deemed the breaching Party for purposes of applying
Section 11.4.
12.11    Publicity Review.  Neither Party shall originate any written publicity,
news release or other announcement or statement relating to the announcement or
terms of this Agreement


35
        

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL – EXECUTION VERSION




(collectively, a “Written Disclosure”), without the prompt prior review and
written approval of the other Party, which approval shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, either Party may make any
public Written Disclosure it believes in good faith based upon the advice of
counsel is required by applicable law, rule or regulation or any listing or
trading agreement concerning its or its Affiliates’ publicly traded securities;
provided, however, that such Written Disclosure shall minimize to the extent
possible the financial information disclosed, and that prior to making such
Written Disclosure, the disclosing Party shall provide to the other Party a copy
of the materials proposed to be disclosed and provide the receiving Party with
an opportunity to promptly review the Written Disclosure. Notwithstanding the
foregoing, the Parties shall agree upon a press release to announce the
execution of this Agreement substantially in the form attached as Exhibit C;
thereafter, ASLAN and Array may each disclose to Third Parties the information
contained in such press release (or in any other subsequent public announcement,
press release or other public disclosure made in accordance with this Article
12) without the need for further approval by the other.
12.12    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument.
12.13    Headings.  Headings used herein are for convenience only and shall not
in any way affect the construction of or be taken into consideration in
interpreting this Agreement.
12.14    Export Laws.  Notwithstanding anything to the contrary contained
herein, all obligations of Array and ASLAN are subject to prior compliance with
United States and foreign export regulations and such other United States and
foreign laws and regulations as may be applicable, and to obtaining all
necessary approvals required by the applicable agencies of the governments of
the United States and foreign jurisdictions. Array and ASLAN shall cooperate
with each other and shall provide assistance to the other as reasonably
necessary to obtain any required approvals.
12.15    Entire Agreement.  This Agreement together with the Exhibits hereto,
constitute the entire agreement, both written or oral, with respect to the
subject matter hereof, and supersede all prior or contemporaneous understandings
or agreements, whether written or oral, between Array and ASLAN with respect to
such subject matter, including the Original Agreement and that certain
Confidentiality Agreement executed by the Parties effective on January 25, 2013,
it being understood that all information exchanged between the Parties under
such Confidentiality Agreement and the Original Agreement shall be deemed
Confidential Information of the disclosing Party under Article 15 thereof.
[Remainder of this page intentionally blank. Signature page follows.]



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the date first above
written.




ARRAY BIOPHARMA INC.        ASLAN PHARMACEUTICALS PTE LTD
By:     /s/ Ron Squarer        By:/s/ Carl Firth    
Name: Ron Squarer        Name: Carl Firth
Title: Chief Executive Officer        Title: Chief Executive Officer






















[Signature Page for License Agreement]

EXHIBIT A
VARLITINIB


[*]


EXHIBIT B
VARLITINIB PATENTS & MULTI-USE PATENTS
Exhibit B-1: Varlitinib Patents
[*]




Exhibit B-2: Multi-use Patents


[*]







EXHIBIT C
PRESS RELEASE


PRESS RELEASE


--------------------------------------------------------------------------------

ASLAN PHARMACEUTICALS ACQUIRES FULL GLOBAL COMMERCIAL RIGHTS FOR VARLITINIB FROM
ARRAY BIOPHARMA

Singapore, January 3, 2018 – ASLAN Pharmaceuticals (ASLAN, 6497.TT), a biotech
company focused on the development of immunotherapies and targeted agents for
Asia prevalent tumour types, today announced that Array BioPharma Inc (Array)
has granted ASLAN full global rights to develop, manufacture and commercialise
varlitinib. The new licensing agreement replaces the prior licensing agreement
signed in 2011 to develop and sublicense varlitinib, which did not grant
commercial rights to ASLAN.
Dr Carl Firth, CEO of ASLAN Pharmaceuticals, said: “Acquiring full global
commercial rights to varlitinib is a significant positive move for ASLAN.
Varlitinib has demonstrated strong efficacy in the studies that we have
conducted since signing the original licensing agreement with Array, in biliary
tract, gastric, breast and colorectal cancer. Based on this data, we want to
take the drug to market and commercialise it ourselves in certain geographies,
which was not contemplated under the original agreement. The new agreement
allows us to retain much more downstream value from our own commercial and
future partnering activities.”
Under the terms of the original agreement signed on 12 July 2011, ASLAN was
responsible for the development of varlitinib through to proof-of-concept and
the identification of a partner to complete phase 3 development and
commercialisation. Array was eligible to receive 50% of all varlitinib revenues,
including proceeds from outlicensing agreements.
The terms of the new agreement grant ASLAN exclusive global rights to
commercialise and sublicense varlitinib. ASLAN will make an upfront payment of
US$12 million to Array on signature and a further payment of up to US$12 million
within the next twelve months, together with up to US$30 million of development
and US$75 million of commercial milestones, as well as tiered royalties up to a
low double-digit percentage of net sales of varlitinib. 
Ends

Media contact
Chris Fang
ASLAN Pharmaceuticals
Tel: +886 2 2758 3333
E-mail: media@aslanpharma.com
Emma Thompson / Stephanie Tan
Spurwing Communications
Tel: +65 6340 7287
Email: ASLAN@spurwingcomms.com
 

About varlitinib (ASLAN001)
Varlitinib (ASLAN001) is a potent small molecule inhibitor of the HER-family of
receptor tyrosine kinases (RTKs). The type I RTK family consists of four
distinct but closely related receptors: epidermal growth factor receptor (EGFR,
ErbB1, HER1), epidermal growth factor receptor 2 (HER2, ErbB2), epidermal growth
factor receptor 3 (HER3, ErbB3), and epidermal growth factor receptor 4 (HER4,
ErbB4). Varlitinib is a potent, reversible, small molecule inhibitor of EGFR,
HER2 and HER4. In a large variety of cancers, the overexpression and/or
constitutive activation of EGFR and HER2 are often observed and frequently
correlate with poor clinical prognosis. Therefore, by inhibiting the activation
of the HER receptors via varlitinib, effects such as shrinkage of the tumour and
longer survival can be anticipated. Varlitinib is currently being studied in
biliary tract, breast and gastric cancers. Varlitinib has been granted orphan
drug status in the USA for cholangiocarcinoma and gastric cancer and was awarded
orphan drug status for the treatment of advanced biliary tract cancer after
first line systemic therapy by the Korean MFDS.

About ASLAN Pharmaceuticals
ASLAN Pharmaceuticals (6497.TT) is an oncology focused biotechnology company
developing a portfolio of immunotherapies and targeted drugs, focusing on Asia
prevalent tumour types. Led by a highly experienced management team with global
pharmaceutical expertise, ASLAN is headquartered in Singapore with a platform
that reaches across the region via its offices in Taiwan, China and Australia.
The Company is developing 5 drugs addressing multiple indications including
biliary tract cancer, gastric cancer and colorectal cancer, with the lead
programme in pivotal studies. ASLAN’s partners include Array BioPharma,
Bristol-Myers Squibb, Almirall and CSL. www.aslanpharma.com  


Cautionary statement
All materials and information set out herein are for reference only and whilst
we make every effort to ensure accuracy and completeness, we cannot guarantee
this. We make no recommendation as to the competence or suitability of persons
or entities referenced herein (if any). Nothing herein constitutes an invitation
or offer to invest in or deal in the securities of ASLAN. Anyone considering
investment in ASLAN should refer to the information officially published the
Taiwan Stock Exchange Market Observation System (MOPS). All forward-looking
statements attributable to us or any person acting on our behalf are expressly
qualified in their entirety by this cautionary statement. Readers are cautioned
not to place undue reliance on such forward-looking statements, which are
inherently unreliable, and you should not rely on them. Any such forward-looking
statement will have been based on ASLAN’s expectations, assumptions, estimates
and projections about future events on the date(s) made. Actual outcomes are
subject to numerous risks and uncertainties, many of which relate to factors
beyond ASLAN’s control, that could cause them to differ materially from those
expressed in a forward-looking statement. ASLAN has no obligation to update or
otherwise revise any forward-looking statements to reflect the occurrence of
unanticipated events or for any other reason.
 




36
        